 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 504 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mr. Vitter submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Supporting the observance of Breast Cancer Awareness Month, and for other purposes. 
 
Whereas every 3 minutes a woman is diagnosed with breast cancer; 
Whereas another 215,990 new cases of breast cancer are expected to be diagnosed in the United States in 2004; 
Whereas breast cancer is the leading cause of death among women between the ages of 40 and 55; 
Whereas 1 out of every 8 women who live to the age of 85 will develop breast cancer in her lifetime; 
Whereas the survival rate of women who have breast cancer is 96 percent when detected in the early stages; 
Whereas mammograms and monthly breast self-examinations are the key components of early detection; and  
Whereas observing a Breast Cancer Awareness Month would provide a special opportunity to offer education on the importance of monthly breast self-examinations and annual mammograms: Now, therefore, be it 
 
That  
the Congress— 
(1)supports the observance of Breast Cancer Awareness Month in order to provide a special opportunity to offer education on the importance of monthly breast self-examinations and annual mammograms; 
(2) salutes the more than 2,000,000 breast cancer survivors in the United States and the efforts of victims, volunteers, and professionals who combat breast cancer each day; 
(3) recognizes and applauds the national and community organizations for their work in promoting awareness about breast cancer, providing information, and offering treatment to its sufferers; and 
(4) urges organizations and health practitioners to use this opportunity to promote awareness about breast cancer, to support monthly self-examinations, and to encourage annual mammograms. 
 
